Bboyles, P. J.
1. The portion of the charge excepted to does not contain any expression or intimation of opinion as to what had been proved in the case or that the defendant could not recover, and, while subject to some slight criticism, does not require a new trial, when considered in connection with its context.
2. There was some evidence authorizing the verdict, and, it having been approved by the trial judge, and no error of law appearing, this court has no authority to reverse the judgment overruling the motion for a new trial.

Judgment affirmed.


Jenkins and Bloodworth, JJ., concur.